Citation Nr: 1529286	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for instability of the left knee, currently evaluated as 30 percent disabling.  

2.  Entitlement to degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the aforementioned claims on appeal.  Jurisdiction now lies with the Indianapolis, Indiana RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Veteran indicated in his substantive appeal that he desired a hearing at his local RO before a member of the Board.  He has the right to such a hearing.  38 U.S.C.A. § 7107(b)  (West. 2014); 38 C.F.R. §§ 20.700(a)(e)  20.703 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board.  He should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b)  (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


